November 3, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
   THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON,
                            Appellant

NO. 14-11-00340-CV                         V.

                            JERRY CHEATHAM, Appellee
                               ____________________



      This cause, an appeal from the judgment in favor of appellee, JERRY
CHEATHAM, signed March 17, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, THE UNIVERSITY OF TEXAS HEALTH SCIENCE
CENTER AT HOUSTON, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.